           Case 17-35623 Document 798-2 Filed in TXSB on 06/03/19 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

In re:                                                  §
                                                        §
OFFSHORE SPECIALTY                                      §            Case No. 17-35623
FABRICATORS, LLC,                                       §
                                                        §             Chapter 11
                  DEBTOR.                               §

 DECLARATION OF DAVID WEINHOFFER IN SUPPORT OF THE LIQUIDATING
          TRUSTEE'S OBJECTION TO PROOF OF CLAIM NO. 10


          I, David Weinhoffer hereby declare under penalty of perjury:

          1.      I am the Liquidating Trustee of the Offshore Specialty Fabricators, LLC Liquidating

Trust (the "Liquidating Trustee").

          2.      In my position as Liquidating Trustee, I am generally familiar with the Debtor's

financing arrangements, business affairs, and books and records that reflect, among other things, the

Debtor's liabilities and the amount thereof owed to its creditors as of the Petition Date. I have read

the Ol?Jedio11 to P/'OqfofC!aim No. 10 (the "Objection"), filed contemporaneously herewith. 1

          3.      To the best of my knowledge, information, and belief, the assertions made in the

Objection are accurate.

          4.      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the facts set

forth in the foregoing declaration are true and correct to the best of my knowledge, information, and

belief.

Dated: June 3, 2019
                                                              David Weinhoffer
                                                              Liquidating Trustee of the Offshore Specialty
                                                              Fabricators Liquidating Trust



          Capitalized terms used but not defined in this declaration shall have the meaning ascribed to them in the
          Objection.
